Citation Nr: 1343197	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  11-04 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a September 2009 rating decision of the VA Regional Office in Winston-Salem, North Carolina that denied service connection for hypertension as secondary to service-connected PTSD.

The Veteran's Virtual VA electronic claims file associated with the paper record has been reviewed in conjunction with the disposition of the issue on appeal.  


FINDING OF FACT

There is competent evidence of record that the Veteran's hypertension is more likely than not made worse by his service connected PTSD.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for service connection of hypertension aggravated by PTSD are met. 38 C.F.R. §§ 3.102, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim unless the assistance would not aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2012).  In view of the Board's favorable decision below, further notice and assistance are unnecessary to aid the appellant in substantiating this claim. See Wensch v. Principi, 15 Vet. App. 362 (2001).

Pertinent Law and Regulations

Service connection may be granted for disability that is proximately due to or the result of a service-connected disorder. 38 C.F.R. § 3.310 (2013).  This includes disability made chronically worse by service-connected disability. See Allen v. Brown, 7 Vet. App. 439 (1995).

Factual Background and Legal Analysis

The Veteran does not assert that hypertension is of service onset but claims that service connection for such is warranted as secondary to service-connected PTSD.  Service connection for PTSD has been in effect since 2005 for which he is currently in receipt of a 70 percent disability evaluation.

The post service record reflects that in June 2000, F. R. Thigpen, M.D., wrote that the appellant had malignant, refractory and urgent hypertension, and that stress was an exacerbating event for the disease.  In a letter dated in February 2009, E. W. Hoeper, M.D., stated that he had been treating the Veteran for PTSD since 2005 and that it was at least as likely as not that PTSD had contributed to hypertension.

The Veteran was afforded a VA examination in August 2009 for hypertension, to include an opinion as to whether there was a causal relationship to PTSD.  Following examination, the examiner opined, among other things, that hypertension could not be related to PTSD without resort to mere speculation.  The examiner added that PTSD was not usually known to cause hypertension but twice stated that stress was known to aggravate hypertension.  

Having carefully considered the record, the Board finds that while the evidence does not support a finding that hypertension is proximately due to or the result of PTSD under 38 C.F.R. § 3.310, a clear case can be made that service connection for hypertension is warranted on the basis of aggravation.  See Allen, supra.  The record reflects that as far back as 2000, the Veteran's private physician, Dr. Thigpen, found that stress exacerbated hypertension.  In February 2009, Dr. Hoeper essentially reiterated this position in determining that PTSD at least as likely as not contributed to hypertension.  The Board observes that although the VA physician did not provide a definitive response to the question in August 2009, he was quite insistent that stress was known to aggravate hypertension.  In this regard, the Board points out that the Veteran is service connected for PTSD.  In effect, all of the above examiners concur in their assessment that PTSD more likely than not aggravates hypertension.  This conclusion is not disputed by any other clinical evidence in the record.  As such, the criteria for service connection of hypertension by way of aggravation are met and the claim is granted.


ORDER

Service connection for hypertension as aggravated by PTSD is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


